DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Response to Amendment
The amendments to the (specifications, claims) filed on May 17, 2021 have been entered. Claims 1-8 are pending. In regard to the specification, the objections have been withdrawn. In regard to claim 3, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed. Independent claims 1 and 3 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembly, comprising: a first connector; a second connector connectable to the first connector; and a cover that completely covers the first connector and the second rotatable between an open position where the second connector is exposed and a closed position where the second connector is covered, and each of the half covers includes a connection guaranteeing protrusion for contacting the second connector from behind in the completely connected state and for contacting a side surface of the second connector and preventing the second cover from completely covering the second connector when the first and second connectors are not in the completely connected state, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembly with a first connector, a second connector and a cover, wherein: the first connector and the second connector are connectable to each other and completely covered by the cover in a completely connected state; the cover includes a first cover for accommodating the first connector inside and a second cover for accommodating the second connector inside; the second cover includes two openable and closable half covers; and each of the half covers includes a connection guaranteeing portion for contacting the second connector from behind in the completely connected state, wherein: the second cover extends in a connecting direction along an outer surface of the second connector, and the connection guaranteeing portion includes a protrusion projecting perpendicular to the connecting direction from an inner surface of the half cover, and the protrusion has an inclined surface for pushing the second connector in an incompletely connected state toward the first connector, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER G LEIGH/Examiner, Art Unit 2831